Exhibit 10.2
Execution Version     
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of January 1,
2010 (the “Employment Agreement”), by and between CVR ENERGY, INC., a Delaware
corporation (the “Company”), and STANLEY A. RIEMANN (the “Executive”).
     WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement dated December 29, 2007 (the “First Amended and Restated
Agreement”).
     WHEREAS, the Company and the Executive desire to further amend and restate
the First Amended and Restated Agreement in its entirety as provided for herein;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other valid consideration the sufficiency of which is acknowledged, the
parties hereto agree as follows:
     Section 1. Employment.
               1.1. Term. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Employment Agreement, for a period commencing on January 1, 2010 (the
“Commencement Date”) and ending on the earlier of (i) the third (3rd)
anniversary of the Commencement Date and (ii) the termination or resignation of
the Executive’s employment in accordance with Section 3 hereof (the “Term”).
               1.2. Duties. During the Term, the Executive shall serve as Chief
Operating Officer of the Company and such other or additional positions as an
officer or director of the Company, and of such direct or indirect affiliates of
the Company (“Affiliates”), as the Executive and the board of directors of the
Company (the “Board”) or its designee shall mutually agree from time to time. In
such positions, the Executive shall perform such duties, functions and
responsibilities during the Term commensurate with the Executive’s positions as
reasonably directed by the Board.
               1.3. Exclusivity. During the Term, the Executive shall devote
substantially all of Executive’s working time and attention to the business and
affairs of the Company and its Affiliates, shall faithfully serve the Company
and its Affiliates, and shall in all material respects conform to and comply
with the lawful and reasonable directions and instructions given to Executive by
the Board, or its designee, consistent with Section 1.2 hereof. During the Term,
the Executive shall use Executive’s best efforts during Executive’s working time
to promote and serve the interests of the Company and its Affiliates and shall
not engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit. The provisions of this Section 1.3 shall not be
construed to prevent the Executive from investing Executive’s personal, private
assets as a passive investor in such form or manner as will not require any
active services on the part of the Executive in the management or operation of
the

 



--------------------------------------------------------------------------------



 



affairs of the companies, partnerships, or other business entities in which any
such passive investments are made.
     Section 2. Compensation.
               2.1. Salary. As compensation for the performance of the
Executive’s services hereunder, during the Term, the Company shall pay to the
Executive a salary at an annual rate of $415,000 which annual salary shall be
prorated for any partial year at the beginning or end of the Term and shall
accrue and be payable in accordance with the Company’s standard payroll
policies, as such salary may be adjusted upward by the Compensation Committee of
the Board in its discretion (as adjusted, the “Base Salary”).
               2.2. Annual Bonus. For each completed fiscal year occurring
during the Term, the Executive shall be eligible to receive an annual cash bonus
(the “Annual Bonus”). Commencing with fiscal year 2010, the target Annual Bonus
shall be 200% of the Executive’s Base Salary as in effect at the beginning of
the Term in fiscal year 2010 and at the beginning of each such fiscal year
thereafter during the Term, the actual Annual Bonus to be based upon such
individual and/or Company performance criteria established for each such fiscal
year by the Compensation Committee of the Board. The Annual Bonus, if any,
payable to Executive for a fiscal year will be paid by the Company to the
Executive on the last scheduled payroll payment date during such fiscal year.
               2.3. Employee Benefits. During the Term, the Executive shall be
eligible to participate in such health, insurance, retirement, and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
               2.4. Paid Time Off. During the Term, the Executive shall be
entitled to twenty-five (25) days of paid time off (“PTO”) each year.
               2.5. Business Expenses. The Company shall pay or reimburse the
Executive for all commercially reasonable business out-of-pocket expenses that
the Executive incurs during the Term in performing Executive’s duties under this
Employment Agreement upon presentation of documentation and in accordance with
the expense reimbursement policy of the Company as approved by the Board and in
effect from time to time. Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense or reimbursement described in this
Employment Agreement does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury regulations and other guidance issued thereunder, any
expense or reimbursement described in this Employment Agreement shall meet the
following requirements: (i) the amount of expenses eligible for reimbursement
provided to the Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement to the Executive in any other calendar year;
(ii) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred;
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other

2



--------------------------------------------------------------------------------



 



benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.
     Section 3. Employment Termination.
               3.1. Termination of Employment. The Company may terminate the
Executive’s employment for any reason during the Term, and the Executive may
voluntarily resign Executive’s employment for any reason during the Term, in
each case (other than a termination by the Company for Cause) at any time upon
not less than thirty (30) days’ notice to the other party. Upon the termination
or resignation of the Executive’s employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO and any unreimbursed expenses in accordance with Section 2.5 hereof
(collectively, the “Accrued Amounts”).
               3.2. Certain Terminations.
                    (a) Termination by the Company Other Than For Cause or
Disability; Resignation by the Executive for Good Reason. If during the Term
(i) the Executive’s employment is terminated by the Company other than for Cause
or Disability or (ii) the Executive resigns for Good Reason, then in addition to
the Accrued Amounts the Executive shall be entitled to the following payments
and benefits: (x) the continuation of Executive’s Base Salary at the rate in
effect immediately prior to the date of termination or resignation for a period
of eighteen (18) months (or, if earlier, until and including the month in which
the Executive attains age 70) and (y) to the extent permitted pursuant to the
applicable plans, the continuation on the same terms as an active employee
(including, where applicable, coverage for the Executive and the Executive’s
dependents) of medical, dental, vision and life insurance benefits (“Welfare
Benefits”) the Executive would otherwise be eligible to receive as an active
employee of the Company for eighteen (18) months or, if earlier, until such time
as the Executive becomes eligible for Welfare Benefits from a subsequent
employer (the “Welfare Benefit Continuation Period”); provided, that, if
(A) such termination or resignation occurs pursuant to clause (i) or
(ii) directly above within the one (1) year period following a Change in Control
or (B) the Executive’s termination or resignation is a Change in Control Related
Termination, then the Executive shall also be entitled to (i) the continuation
of Executive’s Base Salary at the rate in effect immediately prior to the date
of termination or resignation for the twelve (12) month period commencing on the
one (1) year anniversary of the date of termination or resignation, (ii) a
payment each month during the twenty-four (24) month period following the date
of termination or resignation equal to one-twelfth (1/12th) of the target Annual
Bonus for the year in which the Executive’s termination or resignation occurs
and (iii) the continuation of the Welfare Benefits for the twelve (12) month
period commencing on the one (1) year anniversary of the date of termination or
resignation or, if earlier, until such time as the Executive becomes eligible
for Welfare Benefits from a subsequent employer (the “Additional Welfare Benefit
Continuation Period”) (such payments, collectively, the “Severance Payments”).
If the Executive is not permitted to continue participation in the Company’s
Welfare Benefit plans pursuant to the terms of such plans or pursuant to a
determination by the Company’s insurance providers, the Company shall use
reasonable efforts to obtain individual insurance policies providing the Welfare

3



--------------------------------------------------------------------------------



 



Benefits to the Executive during the Welfare Benefit Continuation Period and, if
applicable, the Additional Welfare Benefit Continuation Period, but shall only
be required to pay for such policies an amount equal to the amount the Company
would have paid had the Executive continued participation in the Company’s
Welfare Benefits plans; provided, that, if such coverage cannot be obtained, the
Company shall pay to the Executive monthly during the Welfare Benefit
Continuation Period and, if applicable, the Additional Welfare Benefit
Continuation Period, an amount equal to the amount the Company would have paid
had the Executive continued participation in the Company’s Welfare Benefits
plans. The Company’s obligations to make the Severance Payments shall be
conditioned upon: (i) the Executive’s continued compliance with Executive’s
obligations under Section 4 of this Employment Agreement and (ii) the
Executive’s execution, delivery and non-revocation of a valid and enforceable
release of claims arising in connection with the Executive’s employment and
termination or resignation of employment with the Company (the “Release”) in a
form reasonably acceptable to the Company and the Executive that becomes
effective not later than forty-five (45) days after the date of such termination
or resignation of employment. In the event that the Executive breaches any of
the covenants set forth in Section 4 of this Employment Agreement, the Executive
will immediately return to the Company any portion of the Severance Payments
that have been paid to the Executive pursuant to this Section 3.2(a). Subject to
Section 3.2(d), the Severance Payments will commence to be paid to the Executive
within ten (10) days following the effectiveness of the Release.
                    (b) Retirement. Upon Retirement, the Executive, whether or
not Section 3.2(a) also applies but without duplication of benefits, shall be
entitled to (i) to the extent permitted pursuant to the applicable plans, the
continuation on the same terms as an active employee of Welfare Benefits the
Executive would otherwise be eligible to receive as an active employee of the
Company for twenty-four (24) months following the date of the Executive’s
Retirement or, if earlier, until such time as the Executive becomes eligible for
Welfare Benefits from a subsequent employer and, thereafter, shall be eligible
to continue participation in the Company’s Welfare Benefits plans, provided that
such continued participation shall be entirely at the Executive’s expense and
shall cease when the Executive becomes eligible for Welfare Benefits from a
subsequent employer and (ii) use of Company facilities at the Executive’s
expense, but only to the extent that such use does not interfere with the
Company’s use thereof. Notwithstanding the foregoing, (x) if the Executive is
not permitted to continue participation in the Company’s Welfare Benefit plans
pursuant to the terms of such plans or pursuant to a determination by the
Company’s insurance providers, the Company shall use reasonable efforts to
obtain individual insurance policies providing the Welfare Benefits to the
Executive for such twenty-four (24) months, but shall only be required to pay
for such policies an amount equal to the amount the Company would have paid had
the Executive continued participation in the Company’s Welfare Benefit plans;
provided, that, if such coverage cannot be obtained, the Company shall pay to
the Executive monthly for such twenty-four (24) months an amount equal to the
amount the Company would have paid had the Executive continued participation in
the Company’s Welfare Benefits plans and (y) any Welfare Benefits coverage
provided pursuant to this Section 3.2(b), whether through the Company’s Welfare
Benefit plans or through individual insurance policies, shall be supplemental to
any benefits for which the Executive becomes eligible under Medicare, whether or
not the Executive actually obtains such Medicare coverage.

4



--------------------------------------------------------------------------------



 



                    (c) Definitions. For purposes of this Section 3.2, the
following terms shall have the following meanings:
                         (1) A resignation for “Good Reason” shall mean a
resignation by the Executive within thirty (30) days following the date on which
the Company has engaged in any of the following: (i) the assignment of duties or
responsibilities to the Executive that reflect a material diminution of the
Executive’s position with the Company; (ii) a relocation of the Executive’s
principal place of employment that increases the Executive’s commute by more
than fifty (50) miles; or (iii) a reduction in the Executive’s Base Salary,
other than across-the-board reductions applicable to similarly situated
employees of the Company; provided, however, that the Executive must provide the
Company with notice promptly following the occurrence of any of the foregoing
and at least thirty (30) days to cure.
                         (2) “Cause” shall mean that the Executive has engaged
in any of the following: (i) willful misconduct or breach of fiduciary duty;
(ii) intentional failure or refusal to perform reasonably assigned duties after
written notice of such willful failure or refusal and the failure or refusal is
not corrected within ten (10) business days; (iii) the indictment for,
conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony (other than a traffic violation or other offense or
violation outside of the course of employment which does not adversely affect
the Company and its Affiliates or their reputation or the ability of the
Executive to perform Executive’s employment-related duties or to represent the
Company and its Affiliates); provided, however, that (A) if the Executive is
terminated for Cause by reason of Executive’s indictment pursuant to this clause
(iii) and the indictment is subsequently dismissed or withdrawn or the Executive
is found to be not guilty in a court of law in connection with such indictment,
then the Executive’s termination shall be treated for purposes of this
Employment Agreement as a termination by the Company other than for Cause, and
the Executive will be entitled to receive (without duplication of benefits and
to the extent permitted by law and the terms of the then-applicable Welfare
Benefits plans) the payments and benefits set forth in Section 3.2(a) and, to
the extent applicable, Section 3.2(b), following such dismissal, withdrawal or
finding, payable in the manner and subject to the conditions set forth in such
Sections and (B) if such indictment relates to environmental matters and does
not allege that the Executive was directly involved in or directly supervised
the action(s) forming the basis of the indictment, Cause shall not be deemed to
exist under this Employment Agreement by reason of such indictment until the
Executive is convicted or enters a plea of guilty or nolo contendere in
connection with such indictment; or (iv) material breach of the Executive’s
covenants in Section 4 of this Employment Agreement or any material written
policy of the Company or any Affiliate after written notice of such breach and
failure by the Executive to correct such breach within ten (10) business days,
provided that no notice of, nor opportunity to correct, such breach shall be
required hereunder if such breach cannot be cured by the Executive.
                         (3) “Change in Control” shall have the meaning set
forth on Appendix A.
                         (4) “Change in Control Related Termination” shall mean
a termination of the Executive’s employment by the Company other than for Cause
or Executive’s resignation for Good Reason, in each case at any time prior to
the date of a Change

5



--------------------------------------------------------------------------------



 



in Control and (A) the Executive reasonably demonstrates that such termination
or the basis for resignation for Good Reason occurred in anticipation of a
transaction that, if consummated, would constitute a Change in Control, (B) such
termination or the basis for resignation for Good Reason occurred after the
Company entered into a definitive agreement, the consummation of which would
constitute a Change in Control or (C) the Executive reasonably demonstrates that
such termination or the basis for resignation for Good Reason was implemented at
the request of a third party who has indicated an intention or has taken steps
reasonably calculated to effect a Change in Control.
                         (5) “Disability” shall mean the Executive’s inability,
due to physical or mental ill health, to perform the essential functions of the
Executive’s job, with or without a reasonable accommodation, for 180 days during
any 365 day period irrespective of whether such days are consecutive.
                         (6) “Retirement” shall mean the Executive’s termination
or resignation of employment for any reason (other than by the Company for Cause
or by reason of the Executive’s death) following the date the Executive attains
age 62.
                    (d) Section 409A. To the extent applicable, this Employment
Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder. If on the date of the Executive’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Company the Executive is a
specified employee (as defined in Code Section 409A and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to Executive at any time during the six (6)
month period following the Executive’s separation from service, and any such
amounts deferred such six (6) months shall instead be paid in a lump sum on the
first payroll payment date following expiration of such six (6) month period.
For purposes of conforming this Employment Agreement to Section 409A of the
Code, the parties agree that any reference to termination of employment,
severance from employment, resignation from employment or similar terms shall
mean and be interpreted as a “separation from service” as defined in Treasury
Regulation §1.409A-1(h).
               3.3. Exclusive Remedy. The foregoing payments upon termination or
resignation of the Executive’s employment shall constitute the exclusive
severance payments due the Executive upon a termination or resignation of
Executive’s employment under this Employment Agreement.
               3.4. Resignation from All Positions. Upon the termination or
resignation of the Executive’s employment with the Company for any reason, the
Executive shall be deemed to have resigned, as of the date of such termination
or resignation, from and with respect to all positions the Executive then holds
as an officer, director, employee and member of the Board of Directors (and any
committee thereof) of the Company and any of its Affiliates.
               3.5. Cooperation. For one (1) year following the termination or
resignation of the Executive’s employment with the Company for any reason, the
Executive

6



--------------------------------------------------------------------------------



 



agrees to reasonably cooperate with the Company upon reasonable request of the
Board and to be reasonably available to the Company with respect to matters
arising out of the Executive’s services to the Company and its Affiliates,
provided, however, such period of cooperation shall be for three (3) years,
following any such termination or resignation of Executive’s employment for any
reason, with respect to tax matters involving the Company or any of its
Affiliates. The Company shall reimburse the Executive for expenses reasonably
incurred in connection with such matters as agreed by the Executive and the
Board and the Company shall compensate the Executive for such cooperation at an
hourly rate based on the Executive’s most recent base salary rate assuming two
thousand (2,000) working hours per year; provided, that if the Executive is
required to spend more than forty (40) hours in any month on Company matters
pursuant to this Section 3.5, the Executive and the Board shall mutually agree
to an appropriate rate of compensation for the Executive’s time over such forty
(40) hour threshold.
     Section 4. Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Proprietary Rights.
               4.1. Unauthorized Disclosure. The Executive agrees and
understands that in the Executive’s position with the Company and any
Affiliates, the Executive has been and will be exposed to and has and will
receive information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential and in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”); provided, however, that
Confidential Information shall not include information which (i) is or becomes
generally available to the public not in violation of this Employment Agreement
or any written policy of the Company; or (ii) was in the Executive’s possession
or knowledge on a non-confidential basis prior to such disclosure. The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each, for purposes of this Section 4, a “Person”) without the prior
written consent of the Company and shall not use or attempt to use any such
information in any manner other than in connection with Executive’s employment
with the Company, unless required by law to disclose such information, in which
case the Executive shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as possible.
Executive’s confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination or resignation of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in
Executive’s (or capable of being reduced to Executive’s) possession.

7



--------------------------------------------------------------------------------



 



               4.2. Non-Competition. By and in consideration of the Company’s
entering into this Employment Agreement and the payments to be made and benefits
to be provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
Affiliates, the Executive agrees that the Executive shall not, during the Term
and for a period of twelve (12) months thereafter (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent (1%)
or less of the outstanding securities of any class of any issuer whose
securities are registered under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), standing alone, be prohibited by this Section 4.2, so long
as the Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof. For purposes
of this paragraph, “Restricted Enterprise” shall mean any Person that is
actively engaged in any business which is either (i) in competition with the
business of the Company or any of its Affiliates conducted during the preceding
twelve (12) months (or following the Term, the twelve (12) months preceding the
last day of the Term), or (ii) proposed to be conducted by the Company or any of
its Affiliates in the Company’s or Affiliate’s business plan as in effect at
that time (or following the Term, the business plan as in effect as of the last
day of the Term); provided, that (x) with respect to any Person that is actively
engaged in the refinery business, a Restricted Enterprise shall only include
such a Person that operates or markets in any geographic area in which the
Company or any of its Affiliates operates or markets with respect to its
refinery business and (y) with respect to any Person that is actively engaged in
the fertilizer business, a Restricted Enterprise shall only include such a
Person that operates or markets in any geographic area in which the Company or
any of its Affiliates operates or markets with respect to its fertilizer
business. During the Restriction Period, upon request of the Company, the
Executive shall notify the Company of the Executive’s then-current employment
status. For the avoidance of doubt, a Restricted Enterprise shall not include
any Person or division thereof that is engaged in the business of supplying (but
not refining) crude oil or natural gas.
               4.3. Non-Solicitation of Employees. During the Restriction
Period, the Executive shall not directly or indirectly contact, induce or
solicit (or assist any Person to contact, induce or solicit) for employment any
person who is, or within twelve (12) months prior to the date of such
solicitation was, an employee of the Company or any of its Affiliates.
               4.4. Non-Solicitation of Customers/Suppliers. During the
Restriction Period, the Executive shall not (i) contact, induce or solicit (or
assist any Person to contact, induce or solicit) any Person which has a business
relationship with the Company or of any of its Affiliates in order to terminate,
curtail or otherwise interfere with such business relationship or (ii) solicit,
other than on behalf of the Company and its Affiliates, any Person that the
Executive knows or should have known (x) is a current customer of the Company or
any of its Affiliates in any geographic area in which the Company or any of its
Affiliates operates or markets or (y) is a Person in any geographic area in
which the Company or any of its Affiliates operates or markets with respect to
which the Company or any of its Affiliates has, within the twelve (12) months
prior to the date of such solicitation, devoted more than de minimis resources
in an effort to cause such Person to become a customer of the Company or any of
its Affiliates in that

8



--------------------------------------------------------------------------------



 



geographic area. For the avoidance of doubt, the foregoing does not preclude the
Executive from soliciting, outside of the geographic areas in which the Company
or any of its Affiliates operates or markets, any Person that is a customer or
potential customer of the Company or any of its Affiliates in the geographic
areas in which it operates or markets.
               4.5. Extension of Restriction Period. The Restriction Period
shall be extended for a period of time equal to any period during which the
Executive is in breach of any of Sections 4.2, 4.3 or 4.4 hereof.
               4.6. Proprietary Rights. The Executive shall disclose promptly to
the Company any and all inventions, discoveries, and improvements (whether or
not patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by Executive, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its Affiliates (the “Developments”). Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliates, the Executive assigns all of
Executive’s right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliates
as the Executive’s employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof. If the Company is
unable for any reason, after reasonable effort, to obtain the Executive’s
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and appoints the
Company, its Affiliates, and their duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and in the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section with the same legal force
and effect as if executed by the Executive.
               4.7. Confidentiality of Agreement. Other than with respect to
information required to be disclosed by applicable law, the parties hereto agree
not to disclose the terms of this Employment Agreement to any Person; provided
the Executive may disclose this Employment Agreement and/or any of its terms to
the Executive’s immediate family, financial advisors and attorneys.
Notwithstanding anything in this Section 4.7 to the contrary, the parties hereto
(and each of their respective employees, representatives, or other agents) may

9



--------------------------------------------------------------------------------



 



disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Employment
Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such tax treatment and tax structure; provided that this
sentence shall not permit any Person to disclose the name of, or other
information that would identify, any party to such transactions or to disclose
confidential commercial information regarding such transactions.
               4.8. Remedies. The Executive agrees that any breach of the terms
of this Section 4 would result in irreparable injury and damage to the Company
and its Affiliates for which the Company and its Affiliates would have no
adequate remedy at law; the Executive therefore also agrees that in the event of
said breach or any threat of breach, the Company and its Affiliates shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all Persons acting for and/or with the Executive, without having to prove
damages, in addition to any other remedies to which the Company and its
Affiliates may be entitled at law or in equity, including, without limitation,
the obligation of the Executive to return any Severance Payments made by the
Company to the Company. The terms of this paragraph shall not prevent the
Company or its Affiliates from pursuing any other available remedies for any
breach or threatened breach hereof, including, without limitation, the recovery
of damages from the Executive. The Executive and the Company further agree that
the provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its Affiliates because of
the Executive’s access to Confidential Information and Executive’s material
participation in the operation of such businesses.
     Section 5. Representation.
     The Executive represents and warrants that (i) Executive is not subject to
any contract, arrangement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits Executive’s ability to
enter into and fully perform Executive’s obligations under this Employment
Agreement and (ii) Executive is not otherwise unable to enter into and fully
perform Executive’s obligations under this Employment Agreement.
     Section 6. Withholding.
     All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
     Section 7. Effect of Section 280G of the Code.
               7.1. Payment Reduction. Notwithstanding anything contained in
this Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code and the regulations thereunder), or any
affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement or otherwise
(the “Payments”)

10



--------------------------------------------------------------------------------



 



constitute “parachute payments” (within the meaning of Section 280G of the
Code), and if (ii) such aggregate would, if reduced by all federal, state and
local taxes applicable thereto, including the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
Payments equal (as valued under Section 280G of the Code) to only three times
the Executive’s “base amount” (within the meaning of Section 280G of the Code),
less $1.00, then (iii) such Payments shall be reduced (but not below zero) if
and to the extent necessary so that no Payments to be made or benefit to be
provided to the Executive shall be subject to the Excise Tax; provided, however,
that the Company shall use its reasonable best efforts to obtain shareholder
approval of the Payments provided for in this Employment Agreement in a manner
intended to satisfy requirements of the “shareholder approval” exception to
Section 280G of the Code and the regulations promulgated thereunder, such that
payment may be made to the Executive of such Payments without the application of
an Excise Tax. If the Payments are so reduced, the Company shall reduce or
eliminate the Payments (x) by first reducing or eliminating the portion of the
Payments which are not payable in cash (other than that portion of the Payments
subject to clause (z) hereof), (y) then by reducing or eliminating cash payments
(other than that portion of the Payments subject to clause (z) hereof) and
(z) then by reducing or eliminating the portion of the Payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time.
               7.2. Determination of Amount of Reduction (if any). The
determination of whether the Payments shall be reduced as provided in
Section 7.1 and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by the Company from among the four (4)
largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Executive within ten (10) days after the Executive’s final day of employment. If
the Accounting Firm determines that no Excise Tax is payable by the Executive
with respect to the Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive.
     Section 8. Miscellaneous.
               8.1. Amendments and Waivers. This Employment Agreement and any of
the provisions hereof may be amended, waived (either generally or in a
particular instance and either retroactively or prospectively), modified or
supplemented, in whole or in part, only by written agreement signed by the
parties hereto; provided, that, the observance of any provision of this
Employment Agreement may be waived in writing by the party that will lose the
benefit of such provision as a result of such waiver. The waiver by any party
hereto of a breach of any provision of this Employment Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a

11



--------------------------------------------------------------------------------



 



waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
               8.2. Fees and Expenses. The Company shall pay all legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by the Executive as a result of (i) the termination of the Executive’s
employment by the Company or the resignation by the Executive for Good Reason
(including all such fees and expenses, if any, incurred in contesting, defending
or disputing the basis for any such termination or resignation of employment) or
(b) the Executive seeking to obtain or enforce any right or benefit provided by
this Employment Agreement; provided, that, if it is determined that the
Executive’s termination of employment was for Cause, the Executive shall not be
entitled to any payment or reimbursement pursuant to this Section 8.2.
               8.3. Indemnification. To the extent provided in the Company’s
Certificate of Incorporation or Bylaws, as in effect from time to time, and
subject to any separate agreement (if any) between the Company and the Executive
regarding indemnification, the Company shall indemnify the Executive for losses
or damages incurred by the Executive as a result of causes of action arising
from the Executive’s performance of duties for the benefit of the Company,
whether or not the claim is asserted during the Term.
               8.4. Assignment. This Employment Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, and any
purported assignment by the Executive in violation hereof shall be null and
void.
               8.5. Notices. Unless otherwise provided herein, all notices,
requests, demands, claims and other communications provided for under the terms
of this Employment Agreement shall be in writing. Any notice, request, demand,
claim or other communication hereunder shall be sent by (i) personal delivery
(including receipted courier service) or overnight delivery service, (ii)
facsimile during normal business hours, with confirmation of receipt, to the
number indicated, (iii) reputable commercial overnight delivery service courier
or (iv) registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

     
If to the Company:
  CVR Energy, Inc.
 
  10 E. Cambridge Circle, Suite 250
 
  Kansas City, KS 66103
 
  Attention:    General Counsel
 
  Facsimile:    (913) 982-5651
 
   
with a copy to:
  Fried, Frank, Harris, Shriver & Jacobson LLP
 
  One New York Plaza
 
  New York, NY 10004
 
  Attention:    Donald P. Carleen, Esq.
 
  Facsimile:    (212) 859-4000

12



--------------------------------------------------------------------------------



 



     
If to the Executive:
  Stanley A. Riemann
 
  2277 Plaza Drive, Suite 500
 
  Sugar Land, TX 77479
 
  Facsimile:    (281) 207-3251

          All such notices, requests, consents and other communications shall be
deemed to have been given when received. Any party may change its facsimile
number or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.
               8.6. Governing Law. This Employment Agreement shall be construed
and enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the State of Texas, without giving
effect to the conflicts of law principles thereof. Each of the parties hereto
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of Texas (collectively, the “Selected Courts”) for any action or
proceeding relating to this Employment Agreement, agrees not to commence any
action or proceeding relating thereto except in the Selected Courts, and waives
any forum or venue objections to the Selected Courts.
               8.7. Severability. Whenever possible, each provision or portion
of any provision of this Employment Agreement, including those contained in
Section 4 hereof, will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction. In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Employment
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
               8.8. Entire Agreement. From and after the Commencement Date, this
Employment Agreement constitutes the entire agreement between the parties
hereto, and supersedes all prior representations, agreements and understandings
(including any prior course of dealings), both written and oral, relating to any
employment of the Executive by the Company or any of its Affiliates including,
without limitation, the First Amended and Restated Agreement.
               8.9. Counterparts. This Employment Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one and the same instrument.
               8.10. Binding Effect. This Employment Agreement shall inure to
the benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

13



--------------------------------------------------------------------------------



 



               8.11. General Interpretive Principles. The name assigned this
Employment Agreement and headings of the sections, paragraphs, subparagraphs,
clauses and subclauses of this Employment Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Words of inclusion shall not be construed as terms
of limitation herein, so that references to “include”, “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.
               8.12. Mitigation. Notwithstanding any other provision of this
Employment Agreement, (a) the Executive will have no obligation to mitigate
damages for any breach or termination of this Employment Agreement by the
Company, whether by seeking employment or otherwise and (b) except for Welfare
Benefits provided pursuant to Section 3.2(a) or Section 3.2(b), the amount of
any payment or benefit due the Executive after the date of such breach or
termination will not be reduced or offset by any payment or benefit that the
Executive may receive from any other source.
               8.13. Company Actions. Any actions, approvals, decisions, or
determinations to be made by the Company under this Employment Agreement shall
be made by the Company’s Board, except as otherwise expressly provided herein.
For purposes of any references herein to the Board’s designee, any such
reference shall be deemed to include the Chief Executive Officer of the Company
and such other or additional officers, or committees of the Board, as the Board
may expressly designate from time to time for such purpose.
[signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

                 
 
      CVR ENERGY, INC.    
 
               
/s/ Stanley A. Riemann
      By:   /s/ John J. Lipinski    
 
               
STANLEY A. RIEMANN
          Name: John J. Lipinski    
 
          Title: Chief Executive Officer and President    

[Signature Page to Second Amended and Restated Employment Agreement]

 



--------------------------------------------------------------------------------



 



APPENDIX A
“Change in Control” means the occurrence of any of the following:
     (a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than thirty
percent (30%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or
(B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company (for purposes of this definition, a “Related Entity”), (ii) the
Company, any Principal Stockholder or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
     (b) The consummation of:
          (i) A merger, consolidation or reorganization (x) with or into the
Company or (y) in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger in which:
               (A) the shareholders of the Company immediately before such
Merger own directly or indirectly immediately following such Merger at least a
majority of the combined voting power of the outstanding voting securities of
(1) the corporation resulting from such Merger (the “Surviving Corporation”), if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities by the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
               (B) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such Merger constitute at
least a majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
               (C) no Person other than (1) the Company or another corporation
that is a party to the agreement of Merger, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or
(4) any Person who, immediately prior to the Merger, had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of thirty percent
(30%) or more of

 



--------------------------------------------------------------------------------



 



the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation.
          (ii) A complete liquidation or dissolution of the Company; or
          (iii) The sale or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole to any Person (other
than (x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
     For purposes of this definition: (i) “Shares” means the common stock, par
value $.01 per share, of the Company and any other securities into which such
shares are changed or for which such shares are exchanged and (ii) “Principal
Stockholder” means each of Kelso Investment Associates VII, L.P., a Delaware
limited partnership, KEP VI, LLC, a Delaware limited liability company, GS
Capital Partners V Fund, L.P., a Delaware limited partnership, GS Capital
Partners V Offshore Fund, L.P., a Cayman Islands exempted limited partnership,
GS Capital Partners V Institutional, L.P., a Delaware limited partnership and GS
Capital Partners V GmbH & Co. KG, a German limited partnership.

 